DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 5/16/2022 has been considered and entered.
Claims 1, 3 and 7 are amended. Currently claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer
IV et al. (US 2011/0069500).
Regarding claim 1, Meyer et al. disclose a lighting device (LED lamp; see Title; Figs 1. 3. 5) comprising a vapor chamber unit (20; paragraph 19), a heat sink (10; paragraph 17) and a
plurality of light sources (LED module 40; paragraph 16) the vapor chamber unit (20) comprises
a vapor chamber defined by at least a first plate and a second plate having an average plate
distance (d1) between the first and second plate, wherein the vapor chamber (20) comprises a first chamber end and a second chamber end defining a chamber length (L1)(see Fig 3), wherein the vapor chamber unit (20) comprises (i) a first external face (21) defined by at least part of the first plate, wherein the first external face (21) is convex, and (ii) a second external face (not numbered) defined by at least
part of the second plate, the heat sink (10 & 30) is thermally coupled to the vapor chamber unit
(20); and the light sources (40) are configured to generate light source light, and wherein the
light sources (40) are associated with the first external face (21), wherein the first external face
(21) has a cross-sectional shape selected from triangular, square, pentagonal, hexagonal,
heptagonal, octagonal, polygonal having more than 8 faces, oval, and round (in this case, oval)
and wherein the second external face defines a cavity (12) circumferentially enclosed by the
vapor chamber (20; see Fig 3).
Regarding claim 2, Meyer IV et al. disclose that the vapor chamber unit (20) has a cross-
sectional shape that is cylindrical (Figs 1, 3).
Regarding claim 4, Meyer IV et al. disclose that all light sources (40) are configured at a
second distance from the second end independently selected from the range of at least 0.2*L1
(in this case at half the distance of vapor chamber length: see Figs 3 & 5).
Regarding claim 5, Meyer IV et al. disclose that the heat sink (10,30) is configured closer
to the second chamber end than to the first chamber end (see Fig 5).
Regarding claims 6-7, Meyer IV et al. disclose that the heat sink (10) comprises a
plurality of heat sink fins (ribs 14; paragraph 18), configured in the cavity (12; see Fig 3).
Regarding claim 8, Meyer IV et al. disclose that vapor chamber (20) and the heat sink
(10) fins are monolithic body (see Figs 3 & 5).
Regarding claims 9-10, Meyer IV et al. disclose a cooling element (in this case, cool gas in
vapor chamber) configured to generate a gas flow along the external face (basic function of
vapor chamber).
Regarding claim 11, Meyer IV et al. disclose that electronics (circuit board 61 of Fig 5) is
configured in the cavity (12: paragraph 21; Fig 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer IV et
al. (US 2011/0069500).
Regarding claim 3, Meyer IV et al. disclose that an average plate distance (D1) between the first and a second plate and the first and second plate each have a second thickness, wherein light sources (40) comprises solid state light sources (LED light source; paragraph 16).
 But Meyer IV et al. fail to disclose that the average plate distance is selected from the range of 50micron -5 mm, and the first plate and a second plate comprise a material selected from the group consisting of aluminum, copper and steel, while the second thickness in the range 50-5000 micron, and wherein the chamber length (L1) and average plate distance (d1) have ratio selected from the range of L1/d1≥ 10.
However, it would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to have such claimed dimensions since it has been held
that where the general conditions of a claim are disclosed in the prior art, discovering the
optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 IIA
Regarding claims 12-13, Meyer IV et al. disclose that the light source (LED module 40) is
associated with PCB (61; see paragraph 21; Fig 5) which is connected to the first exterior
surface, but is silent about PCB being flexible and comprising a metal carrier.
However, it would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to choose flexible PCB having a metal carrier since
such flexible PCBs are common as well as easier to use in LED lighting devices.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson
(US 5,329,438) and further in view of Meyer IV et al. (US 2011/0069500).
Regarding claims 14-15, Thompson discloses a street light fixture (Fig 4; lines 55-57 of
column 3) comprising a pole and a reflector (A) wherein the reflector partly circumferentially
surrounds the lighting device wherein reflector is configured to redirect at least part of light
from the light source.
But, Thompson uses HPS lamp.
However, it would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to use the light source of Meyer IV et al. in the device
of Thompson, since solid state light sources are of low cost and long lasting.
Response to Arguments
Applicant's arguments filed on 5/16/2022 have been fully considered but they are not persuasive.
Regarding independent claim 1, applicant contends that, prior art of Meyer.as illustrated in Fig 3, item 20 fails to circumferentially enclose item 12.
In response, examiner respectfully differs since the phrase “circumferentially enclose” does not exclude partially enclose. The current claim language does not restrict to only complete enclosure. Thus claim 1 reads on the prior art of Meyer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875